Citation Nr: 0328211	
Decision Date: 10/21/03    Archive Date: 10/28/03

DOCKET NO.  01-09 001A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
which the RO denied the benefit sought on appeal.  The 
veteran perfected an appeal of that decision.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and made reasonable effort to obtain 
the evidence he identified.

2.  Hearing loss was not shown during service, and the 
hearing loss that was initially documented in December 1995 
is not shown to be related to an in-service disease or 
injury.


CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 7105 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.385 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his hearing loss had its onset 
during service, as a result of acoustic trauma that he 
experienced during basic training.



The Veterans Claims Assistance Act of 2000

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, and finds that the 
provisions of the laws and regulation apply to the veteran's 
claim.  See, in general, the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002)); Dyment 
v. Principi, 287 F.3d 1377, 1385 (Fed. Cir. 2002); 38 C.F.R. 
§ 3.159 (2003).  The Board further finds that development of 
the issue on appeal has proceeded in accordance with the laws 
and regulation.  

Duty to Notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The RO informed the veteran of the evidence needed to 
substantiate his claim in March 2001 by informing him of the 
provisions of the VCAA, the specific evidence required to 
establish service connection for hearing loss, and the 
relative obligations of the veteran and VA in developing that 
evidence.  The RO instructed him to identify any evidence 
that was relevant to his claim, and to provide signed 
authorizations for each medical care provider so that VA 
could obtain that evidence on his behalf.  On receipt of that 
information and the signed authorizations, the RO would 
obtain the identified evidence.  The RO informed him that 
although VA would make reasonable efforts to obtain the 
evidence he identified, it was ultimately his responsibility 
to provide the evidence in support of his claim.

The Board notes that in the March 2001 notice the RO 
instructed the veteran to submit the requested information 
and/or evidence within 30 days of the notice.  In Paralyzed 
Veterans of America, et. al., v. Secretary of Veterans 
Affairs, No. 02-7007,-7008,-7009,-7010, slip op. at 18 (Fed. 
Cir. Sept. 22, 2003), the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) invalidated 38 C.F.R. 
§ 3.159(b)(1), which allowed the RO to adjudicate the claim 
based on the evidence of record at the end of the 30 day 
period.  In the March 2001 notice the RO also informed the 
veteran, however, that he had up to one year following the 
notice to submit such evidence.  

Following the March 2001 notice, the RO did not adjudicate 
the substantive merits of the claim until February 2002, 
nearly one year from the date of the notice.  More than one 
year has expired since the veteran was notified of the 
evidence needed to substantiate his claim in March 2001.  He 
has been accorded additional opportunity to submit evidence 
and argument, and has not indicated that he has any 
additional evidence to submit.  The RO notified the veteran 
in May 2003 that his case was being sent to the Board, and 
informed him that any additional evidence that he had should 
be submitted to the Board.  The Board finds, therefore, that 
he has not been prejudiced by the reference in the March 2001 
notice to the 30-day response period, and that VA has 
fulfilled its obligation to inform the veteran of the 
evidence needed to substantiate his claim.

Duty to Assist

In general, the statute and regulation provide that VA will 
also make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VA's duty includes making 
efforts to obtain his service medical records, if relevant to 
the claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  38 C.F.R. 
§ 3.159(c) (2003).  

The RO requested the veteran's service medical records from 
the National Personnel Records Center (NPRC), but was 
informed by that agency that, if the records were at the 
facility in July 1973, they would have been destroyed in the 
fire that then occurred.  The RO notified the veteran that 
his service medical records could not be located, and asked 
him to provide detailed information regarding any medical 
treatment he received during service so that the NPRC could 
attempt to reconstruct those records.  The veteran did not 
respond to that request.

The RO has obtained the VA treatment records that the veteran 
identified.  The RO also requested medical records from 
private medical care providers that the veteran identified, 
but those medical care providers responded that no records 
for the veteran could be located.  The RO informed the 
veteran in a February 2002 supplemental statement of the case 
that the private medical care providers had not been able to 
locate the records he had identified.

Pursuant to 38 U.S.C.A. § 5103A(d) (West 2002), in a claim 
for compensation benefits the duty to assist includes 
providing a VA medical examination or obtaining a medical 
opinion if VA determines that such an examination or opinion 
is necessary to make a decision on the claim.  The United 
States Court of Appeals for Veterans Claims (Court) has 
interpreted this statute as requiring VA to provide a medical 
examination in any compensation claim in which the veteran 
provides medical evidence of a current disability, lay 
evidence of an in-service disease or injury, and lay evidence 
of continuing symptomatology since service.  Charles v. 
Principi, 16 Vet. App. 370, 374 (2002).  The Court implied 
that an examination in this situation is necessary, 
regardless of the contradictory evidence of record regarding 
an in-service disease or injury or any finding regarding the 
veteran's credibility.

The regulation implementing this provision of the statute is 
located at 38 C.F.R. § 3.159(c)(4)(i) (2003).  That section 
provides that a medical examination or medical opinion is 
necessary if the information and evidence of record do not 
contain sufficient competent medical evidence to decide the 
claim, but:

(A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or 
recurring symptoms of a disability; 

(B) Establishes that the veteran suffered an event, 
injury, or disease in service, or has a disease or 
symptoms . . . ; and 

(C) Indicates that the claimed disability or 
symptoms may be associated with the established 
event, injury, or disease in service or with 
another service connected disability. 

38 C.F.R. § 3.159(c)(4)(i)(A)-(C) (2003).

The Federal Circuit reviewed this subsection of the 
regulation in Paralyzed Veterans of America, et. al., slip 
op. at 38.  The Federal Circuit noted that the regulation, 
unlike the statute, contained a requirement that the claimant 
establish that he or she has suffered an event, injury, or 
disease in service in order to trigger VA's obligation to 
provide a VA medical examination or obtain a medical opinion.  
The Federal Circuit found that the regulation properly filled 
a gap left in the statute.  The Federal Circuit referenced a 
preceding section of the statute, 38 U.S.C.A. § 5103A(a)(2), 
which indicates that VA is not required to provide assistance 
to a claimant if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The 
Federal Circuit found that, if the evidence of record does 
not establish that the veteran suffered an event, injury, or 
disease in service, no reasonable possibility exists that 
providing a medical examination or obtaining a medical 
opinion could substantiate the claim.  In this the Federal 
Circuit noted the arguments made by the Secretary that "a 
medical examination or opinion generally could not fill the 
gap left by the other evidence in establishing a service 
connection."  Paralyzed Veterans of America, et. al., slip 
op. at 40.

In the instant appeal the veteran claims to have experienced 
acoustic trauma during service, which caused a hearing loss 
during service.  His service medical records are not 
available, and the only available medical records showing 
that he has a hearing loss are dated almost 50 years 
following service.  As will be more fully explained below, 
the Board finds that his statements regarding the existence 
of a hearing loss in service are not probative.  His evidence 
does not, therefore, establish that an event, injury, or 
disease occurred during service.  For that reason the Board 
finds that a medical examination and/or medical opinion is 
not necessary to decide his claim, in that any such 
examination or opinion could not establish the existence of 
the claimed in-service injury.  See also Godfrey v. Brown, 
8 Vet. App. 113, 121 (1995) (the Board is not required to 
accept a medical opinion that is based on the veteran's 
recitation of medical history).

The veteran has not alluded to the existence of any other 
available evidence that is relevant to his claim.  The Board 
concludes that all relevant data has been obtained for 
determining the merits of his claim and that no reasonable 
possibility exists that any further assistance would aid him 
in substantiating his claim.  Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001).

Laws and Regulations

Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2003).

Where a veteran served for 90 days in active service, and an 
organic disease of the nervous system, such as sensorineural 
hearing loss, develops to a degree of 10 percent or more 
within one year from the date of separation from service, 
such disease may be service connected even though there is no 
evidence of such disease in service.  38 U.S.C.A. §§ 1101, 
1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the incurrence or 
aggravation of a disease or injury in service or during the 
presumptive period; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Hearing Loss Disability

The determination of whether the veteran has a ratable 
hearing loss is governed by 38 C.F.R. § 3.385 (2003), which 
states that hearing loss shall be considered a disability 
when the threshold level in any of the frequencies 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; or the 
thresholds for at least three of these frequencies are 
26 decibels or greater; or speech recognition scores are less 
than 94 percent.  

Standard of Proof

In the May 2000 rating decision the RO denied entitlement to 
service connection for hearing loss by finding that the claim 
was not well grounded.  The VCAA, which was enacted in 
November 2000, eliminated the concept of a well grounded 
claim.  The current standard of review is as follows.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2003).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of a material issue, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. 
§§ 3.102 (2003).  The Federal Circuit has held that "when the 
positive and negative evidence relating to a veteran's claim 
are in 'approximate balance,' thereby creating a 'reasonable 
doubt' as to the merits of his or her claim, the veteran must 
prevail."  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001).  If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

The Board is precluded from considering law in the 
adjudication of an appeal that has not been previously 
considered by the RO, unless the Board's application of the 
law in the first instance is not prejudicial to the veteran.  
Bernard v Brown, 4 Vet. App. 384 (1993).  In the October 2001 
statement of the case the RO denied service connection for 
hearing loss based on the substantive merits of the claim, 
and notified the veteran of the law then being applied.  
Because the RO has adjudicated the substantive merits of the 
claim and given the veteran the opportunity to submit 
evidence and argument in response, the Board can apply the 
standard of review shown above in evaluating the veteran's 
claim without prejudice to him.  See Curry v. Brown, 7 Vet. 
App. 59, 68 (1994).

Analysis

The veteran contends that his hearing loss had its onset 
during service, as a result of noise exposure he experienced 
during boot camp.

The VA treatment records disclose that the veteran currently 
has a hearing loss disability as defined in 38 C.F.R. 
§ 3.385.  His claim is, therefore, supported by medical 
evidence of a current diagnosis of disability.  For the 
reasons that will be explained below, however, the Board 
finds that his claim is not supported by probative evidence 
of the incurrence of a related disease or injury during 
service, or medical evidence of a nexus between the currently 
diagnosed hearing loss and an in-service disease or injury.  
Hickson, 12 Vet. App. at 253.

As noted above, the veteran's service medical records are not 
in file and are presumed to have been destroyed in the fire 
at the NPRC.  The Court has held that in cases where records 
once in the hands of the government are lost, the Board has a 
heightened obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Although the veteran's service medical records are not 
available, his discharge certificate shows that during 
service his military occupation was as a nurse.  The records 
do not indicate that he participated in combat, nor does he 
so claim.

During the May 2003 hearing the veteran testified that he was 
diagnosed with a hearing loss during basic training, which 
was caused by the explosions and rifle fire to which he was 
exposed.  He also testified that following service he first 
had his hearing tested in 1947, and that he has worn a 
hearing aid since 1948.  He also stated, however, that the 
records of that treatment were no longer available, in that 
the physician was deceased.  He was also unable to identify 
any individuals with whom he had served who could corroborate 
his claimed hearing loss.  

According to the available evidence, the initial 
documentation of the veteran having a hearing loss occurred 
in December 1995.  The VA treatment records show that he then 
reported having worn hearing aids for 20 years, or since 
1975.  When evaluated in June 1996, he stated that he had 
worn hearing aids since the early 1950s.  He also stated that 
he was aware of having a hearing loss when he was separated 
from service, although he did not file for VA benefits at 
that time.  In addition to noise exposure during service, he 
reported a 30 year history of noise exposure following his 
separation from service, in that he worked as a mechanic on 
heavy machinery.

The Board notes that the veteran, as a lay person, is 
competent to provide evidence of observable symptoms.  See 
Savage v. Gober, 10 Vet. App. 488, 496 (1997).  He is not, 
however, competent to provide evidence that his subjective 
perception of decreased hearing constituted an actual hearing 
loss, because that finding requires medical knowledge and 
diagnostic testing.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  His statements are not, therefore, probative of 
actually having a hearing loss during service.

The veteran also provided evidence of having been exposed to 
acoustic trauma during service, to which he is competent to 
provide evidence.  The evidence also indicates, however, that 
he was exposed to acoustic trauma for 30 years following his 
separation from service, in the context of his occupation as 
a mechanic of heavy machinery.  Although the veteran's 
hearing loss may be due to acoustic trauma, in the absence of 
medical evidence showing when the hearing loss initially 
occurred, it would not be reasonable to find that any hearing 
loss that he now has occurred as a result of the limited 
noise exposure he experienced during boot camp, rather than 
the 30 years of noise exposure he had after service.  The 
Board finds, therefore, that the evidence does not show a 
nexus between the currently diagnosed hearing loss and noise 
exposure during service.

If the veteran was engaged in combat with the enemy while in 
active service, the Secretary shall accept as sufficient 
proof of service connection of any disease or injury alleged 
to have been incurred in such service satisfactory lay or 
other evidence of service incurrence, if the lay or other 
evidence is consistent with the circumstances, conditions, or 
hardships of such service.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2003).  The veteran's 
representative has argued that this provision should be 
applied to find that the veteran's hearing loss had its onset 
during service.  The veteran's discharge certificate, 
however, does not contain any awards, medals, or ribbons 
indicative of combat service.  In addition, the veteran 
testified that he worked as a nurse in a hospital, not as a 
field medic.  The evidence does not show, therefore, that the 
veteran served in combat, and the provisions of 38 U.S.C.A. 
§ 1154(b) are not applicable to his claim.  

In summary, although the evidence shows that the veteran 
currently has a hearing loss disability, the evidence does 
not show that the hearing loss had its onset during service 
or was caused by an in-service disease or injury.  The Board 
finds, therefore, that the preponderance of the evidence is 
against the claim of entitlement to service connection for 
hearing loss.






(continued on next page)

ORDER

The claim of entitlement to service connection for hearing 
loss is denied.




		
	N. W. FABIAN
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



